Case: 17-40068      Document: 00514142918         Page: 1    Date Filed: 09/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-40068                            FILED
                                  Summary Calendar                   September 5, 2017
                                                                       Lyle W. Cayce
                                                                            Clerk
LOUIS CHARLES HAMILTON, II,

              Plaintiff - Appellant

v.

DONALD JOHN TRUMP, SR., 45th President,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:16-MC-16


Before DAVIS, PRADO, and COSTA, Circuit Judges.
PER CURIAM:*
       Louis Hamilton, a pro se plaintiff proceeding in forma pauperis, appeals
the district court’s dismissal of his case as frivolous under 28 U.S.C.
§ 1915(e)(2)(B)(i). The district court may dismiss a suit by an IFP plaintiff as
frivolous if it lacks an arguable basis in law or fact, Siglar v. Hightower, 112
F.3d 191, 193 (5th Cir. 1997), and we review a dismissal of a claim as frivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-40068      Document: 00514142918         Page: 2    Date Filed: 09/05/2017


                                      No. 17-40068

under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Ruiz v. United States,
160 F.3d 273, 275 (5th Cir. 1996).
       After reviewing Hamilton’s filings, we hold that the district court did not
abuse its discretion in deeming Hamilton’s case frivolous. Hamilton brings
suit against Donald Trump, Sr. and others on behalf of a number of plaintiffs—
some living, some dead—but we are unable to determine what remedy he seeks
and under what legal authority he seeks it. Although we construe pro se
pleadings liberally, a suit that is based on an “indisputably meritless” legal
theory—or one that is founded in no theory at all—is frivolous and must be
dismissed. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). The judgment
of the district court is thus AFFIRMED. Because Hamilton’s other pending
motions (including one to recuse two members of this Court apparently because
of their race) are also frivolous, they are similarly DENIED.
       We also warn Hamilton that, given his propensity for filing meritless
claims, future frivolous filings will result in sanctions, which may include
dismissal, monetary sanctions, and restrictions on his ability to file pleadings
in this court. 1 See Mendoza v. Lynaugh, 989 F.2d 191, 195–97 (5th Cir. 1993).




       1This court has already dismissed one appeal by Hamilton as frivolous, Hamilton v.
Zanders, 463 Fed. App’x 244 (5th Cir. 2012), and he has been barred from filing cases in the
Southern District of Texas unless he obtains leave of court. See Hamilton v. United States,
No. 4:16-CV-964 (S.D. Tex. Mar. 31, 2017).

                                             2